COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     City of Houston v. Young Ran Kim

Appellate case number:   01-20-00333-CV

Trial court case number: 19-DCV-263628

Trial court:             268th District Court of Fort Bend County

       It is ordered that the motion for rehearing is DENIED.




Judge’s signature:             /s/ Veronica Rivas-Molloy
                                Acting for the Court


The panel consists of Justices Goodman, Hightower, and Rivas-Molloy.


Date: September 15, 2022.